Filed 5/1/13 P. v. Kirkwood CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B244816

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA056748)
         v.

LARRY KIRKWOOD,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
Kathleen Blanchard, Bernie C. Laforteza, Judges. Affirmed.
         Siri Shetty, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                         ___________________________________________
       We appointed counsel to represent appellant in this matter. After examining the
record, counsel filed a “Wende” brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) We directed
appointed counsel to immediately send the record on this appeal and a copy of the opening
brief to appellant and notified appellant that within 30 days from the date of the notice he
could submit by brief or letter any grounds of appeal, contentions or argument he wished us
to consider. We received a response from appellant that we will discuss below.
       We have examined the entire record and are satisfied that counsel’s responsibilities
have been satisfied and that no arguable issue exists on the basis of the record before us.
(People v. Wende, supra, 25 Cal.3d at p. 441.) We set out below a brief description of the
facts and procedural history of the case, the crimes of which the appellant was convicted,
the punishment imposed and appellant’s contentions on appeal. (People v. Kelly (2006)
40 Cal.4th 106, 110.)
       The complaint charged appellant with two counts of second degree burglary. Only
Count 2 alleged that appellant used a firearm in the commission of the crime. Pursuant to a
plea bargain, appellant pleaded “no contest” to Count 2 of the complaint and admitted
personally using a gun in the crime as alleged in that count. Count 1 was dismissed.
       At the sentencing hearing appellant moved to withdraw his plea claiming that it
was based on misinformation from his appointed counsel regarding the facts of the case.
He also claimed that he thought he was pleading to Count 1 of the information which did not
allege a gun use enhancement instead of Count 2 which did. The court denied the motion.
       The court sentenced appellant to the midterm of three years and a consecutive
10 years for the gun use under Penal Code section 12022.53, subdivision (b).
       Appellant filed a notice of appeal claiming that “I didn’t know what [no contest]
meant[.]” The court granted a certificate of probable cause.
       After appellant’s appointed counsel on appeal filed a “Wende” brief, appellant filed
two letters with us essentially arguing that his plea should be set aside because his attorney
provided ineffective assistance. Specifically, appellant alleges that his attorney gave
him “wrong information” and there was no evidence that he used a gun in the robbery.
The record refutes appellant’s claims.

                                               2
       Before accepting appellant’s plea of no contest the court asked appellant: “Do you
understand that your plea of no contest will be treated the same as a guilty plea by this and
every other court?” Appellant answered: “Yes, ma’am.” The court mentioned several times
that appellant was pleading to “Count 2” and asked appellant if he had any questions or if
there was anything he didn’t understand. Appellant’s only question was whether the prison
would assign him to fire camp. The court also informed appellant that the complaint alleged
that during the commission of the offense in Count 2, he “personally used a firearm, a
handgun, within the meaning of Penal Code section 12022.53 subdivision (b)” and asked
appellant: “Sir, do you admit or deny that allegation?” Appellant answered: “I admit.”
       No evidence of appellant’s use of a gun was produced because there was no
preliminary hearing or trial. Appellant’s counsel explained at the hearing, however, that the
police had an identification of appellant by the victim in Count 2 along with the victim’s
statement: “This is the suspect that held a gun on me.” Counsel also told the court that she
advised appellant that if he did not accept the prosecution’s offer of 13 years the prosecution
threatened to add a gang enhancement to the charges “that would increase the exposure to
30 years.” We cannot judge from the record the seriousness of the prosecution’s threat.
                                        DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                           ROTHSCHILD, J.
We concur:



              MALLANO, P. J.



              CHANEY, J.




                                               3